Title: Thomas Jefferson to David Ross, 1 August 1813
From: Jefferson, Thomas
To: Ross, David


          Dear Sir Monticello Aug. 1. 13.
          In February last I had some castings from your Oxford-works amounting to 64. D 55 C for which mr Richardson desired me to make paiment to you. this I promised to do as soon as my flour could be got to
			 market & sold; but
			 before that took place, the blockade shut us up, and my flour is still
			 unsold. in the mean time
			 another resource occurs which enables me to inclose you an
			 order on Gibson and Jefferson, which I now do for 66. D 50 C interest included.
			 mr Richardson, by a letter of the present month, and by your instruction as he informed me, had desired me to make the paiment at my own convenience only, for which indulgence be pleased to accept my thanks.
			 I learn
			 with pleasure that you
			 continue in good health, which at your age and mine is a peculiar favor of heaven. Accept my prayers for it’s long continuance to you with the tender of my great respect & esteem.
          Th:
            Jefferson
        